       Case 4:18-cv-01642-MWB Document 50 Filed 07/28/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, Secretary of Labor,              No. 4:18-CV-01642
United States Department of Labor,
                                                (Judge Brann)
           Plaintiff,

     v.

SHALIMAR DISTRIBUTORS LLC
d/b/a PROMISED LAND TRUCK
STOP, TAFS CORP. d/b/a WHISTLE
STOP, and MOHAMMAD TAHIR,
individually and as owner and manager
of the aforementioned corporations,

           Defendants.

                                    ORDER

     AND NOW, this 28th day of July 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s Motion for Summary Judgment (Doc. 33) is GRANTED as

           follows:

           a.     Defendant Mohammad Tahir is an “employer” as defined by

                  FLSA § 3(d).

           b.     Defendants Shalimar Distributors LLC (“Promised Land”) and

                  TAFS Corporation (“Whistle Stop”) are a covered enterprise

                  under the FLSA.
 Case 4:18-cv-01642-MWB Document 50 Filed 07/28/20 Page 2 of 2




     c.    Defendants violated FLSA § 11 by failing to maintain adequate

           timesheet and payroll records.

     d.    Defendants violated FLSA § 6 by failing to compensate

           Promised Land employees for time spent counting the cash

           register drawer or preparing end-of-shift reports for fuel and

           lottery sales.

     e.    Defendants violated FLSA § 6 by deducting from Promised

           Land employees’ wages.

     f.    Defendants violated FLSA § 7 by failing to pay employees an

           overtime premium for all hours worked over forty in a work

           week.

     g.    Defendants’ failure to comply with the FLSA was willful.

     h.    Defendants are liable for $119,381.14, consisting of $59,690.57

           in back wages and $59,690.57 in liquidated damages.

     i.    Defendants are enjoined against future violations of the FLSA.

2.   The Clerk of Court is directed to ENTER JUDGMENT in favor of

     Plaintiff and CLOSE the case file.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge

                                -2-
